Case 2:20-mc-00007-MSD Document 24 Filed 12/11/20 Page 1 of 6 PageID# 214



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF VIRGINIA

In re:
COURT OPERATIONS UNDER THE EXIGENT
CIRCUMSTANCES CREATED BY THE OUTBREAK                     Case No. 2:20mc7
OF CORONAVIRUS DISEASE 2019 (COVID-19):
TEMPORARY SUSPENSION OF IN-PERSON
MISDEMEANOR, TRAFFIC, AND PETTY OFFENSE
DOCKETS


                        General Order No. 2020-23

     The United States District Court for the Eastern District of

Virginia   has   continued    to   closely   monitor   the    outbreak   of

Coronavirus Disease 2019 (COVID-19), as well as the developing

guidance from the Centers for Disease Control and Prevention (CDC),

and local health authorities.        Beginning in March of this year,

the Court implemented a multi-stage response to the ongoing public

health emergency that limited operations and in-person hearings in

our Courthouses in order to protect court employees and staff,

litigants, counsel, other court users, and members of the public.

Such incremental response began by suspending proceedings that

brought a large number of people into our Courthouses, including

naturalization ceremonies and “all misdemeanor, traffic, and petty

offense” dockets.       As the pandemic worsened, and the Governor of

Virginia   issued   a    statewide   “stay   at   home”    order,   further

proceedings were suspended. When the stay at home order was lifted

in early June, this Court began expanding Court operations, with

criminal jury trials resuming in September after our Courthouses
    Case 2:20-mc-00007-MSD Document 24 Filed 12/11/20 Page 2 of 6 PageID# 215



were physically retrofitted and the jury process was redesigned to

allow for social distancing throughout the entire course of trial. 1

The decision to bring so many members of the public into our

Courthouses      for   criminal   trials    was   made   only   after   careful

consideration       of    this    Court’s    constitutional      obligations,

defendants’ speedy trial rights, the Court’s ability to provide

defendants the full array of trial rights in the midst of a deadly

pandemic, and the Court’s ability to protect the safety of all

persons involved in the jury trial process, to include summonsed

jurors ordered to appear in Court.

        Although pandemic conditions allowed for the completion of

multiple criminal jury trials during the early fall, conditions in

our District, and across the Commonwealth of Virginia, began

deteriorating in early November.            A “gating criteria” analysis

consistent with recommendations from the Administrative Office of

the United States Courts (AO) performed by this Court approximately

four weeks ago revealed the severity of the declining conditions.

Notably, in addition to increasing COVID-19 exposures/potential

exposures in our Courthouses and rising COVID-19 case counts and

hospitalizations, on November 16, 2020, the Governor of Virginia

implemented statewide measures that limited the size of public and



1In light of speedy trial concerns and the Court’s reduced ability to safely
conduct multiple simultaneous jury trials, civil jury trials remain
suspended indefinitely. See Gen. Order 2020-16.

                                       2
Case 2:20-mc-00007-MSD Document 24 Filed 12/11/20 Page 3 of 6 PageID# 216



private gatherings to twenty-five people, expanded mask mandates,

and strengthened enforcement of mask mandates and related social

distancing requirements.       In response, and after consultation with

local   health    officials,      this    Court       temporarily      suspended    all

criminal jury trials through January 18, 2021.                        See Gen. Order

2020-22.        Such   decision     was   again        made   only    after    careful

consideration of defendants’ speedy trial rights and this Court’s

ability to safely conduct a criminal jury trial with a focused

jury consisting of a fair cross-section of the community.                          Such

decision, like many staged responses that preceded it, considered

feedback from the U.S. Attorney’s Office, the Federal Public

Defender’s Office, and this Court’s Criminal Justice Act Panel

Representative, as these practicing members of the bar offered

valuable insight into counsel’s ability to prepare for trial during

the current pandemic conditions as well as counsel’s view on this

Court’s ability to conduct multi-day or multi-week criminal trials

with a jury that would carefully focus on the evidence and not

rush to judgment due to pandemic conditions.

       Since General Order 2020-22 was issued, pandemic conditions

have    continued      to   deteriorate          across       our     District,     the

Commonwealth of Virginia, and the United States. The three pronged

“gating    analysis”    recommended       by     the    AO    reveals    a   continued

increase   in    COVID-19   exposures          and    potential      exposures    among

individuals       working      in        our         Courthouses        in    multiple

                                          3
Case 2:20-mc-00007-MSD Document 24 Filed 12/11/20 Page 4 of 6 PageID# 217



departments/agencies,        including       Jury,    Probation,    the    Clerk’s

Office, Judges’ Chambers, the U.S. Marshals Service, and Court

Security.      COVID-19      case    counts,     hospitalizations,         percent

positivity of tests administered, and COVID-19 deaths are all

rising, with Virginia now reporting approximately 4,000 new cases

per day, more than double the daily average when this Court

temporarily suspended criminal jury trials less than four weeks

ago.   The statewide percent positivity is now at 11%, and COVID-

19 hospitalizations are at their highest point since the pandemic

began, more than doubling since the beginning of November.                         A

“community action” assessment similarly returns adverse results,

punctuated   by     the   Governor   of      Virginia’s      December     10,   2020

“modified stay at home order,” the most restrictive Executive Order

governing movements in Virginia since early June.                 Such Executive

Order reduces in-person public and private gatherings to a maximum

of ten people, imposes a statewide “stay home order” between

midnight and 5:00 a.m., and further expands the mask mandate, with

the Governor both continuing to promise increased enforcement of

mask and social distancing requirements and asking all Virginians

to telework and to stay at home as much as possible.                      With the

Governor’s December 10, 2020 Executive Order being adopted only

after close consultation with medical experts that have carefully

studied   pandemic    conditions     specific        to    the   Commonwealth     of

Virginia,    this    Court    will   limit      all       gatherings,     including

                                         4
Case 2:20-mc-00007-MSD Document 24 Filed 12/11/20 Page 5 of 6 PageID# 218



gatherings within our Courtrooms, to no more than ten individuals

whenever possible, recognizing that exceptions will be necessary

to allow continued operation of our Court while preserving public

access to our proceedings.

     After careful consideration of the above, to include the

rapidly expanding number of COVID-19 cases and hospitalizations

within our District, the Commonwealth of Virginia, and surrounding

states, and given the fact that our misdemeanor, traffic, and petty

offense   dockets   involve    numerous    defendants,    counsel,    and

witnesses being brought into our Courthouses, it is hereby ORDERED

that, effective Monday, December 14, 2020:

     All misdemeanor, traffic, and petty offense dockets for in-

person hearings scheduled in all Divisions of this Court through

January 18, 2021, are hereby SUSPENDED.           New dates for cases

scheduled on such dockets shall be reset without the need to file

any motions with this Court.           The Court anticipates that the

various Divisions of this Court will issue their own individual

Orders identifying the names and/or dates of the specific dockets

that are covered by the instant District-wide General Order.

     In light of the ongoing public health emergency, and the

severity of the risk to litigants, counsel, court employees, and

the public—a risk that is exacerbated when a large number of

defendants, family members, and witnesses from all segments of the

community are brought together in our Courthouses and Courtrooms—

                                   5
    Case 2:20-mc-00007-MSD Document 24 Filed 12/11/20 Page 6 of 6 PageID# 219



as well as concerns about the ongoing availability of counsel able

to attend in-person proceedings, the time period of the suspension

and continuance granted by this Order will be excluded under the

Speedy      Trial        Act,    to   the    extent          such   Act     is    applicable. 2

Specifically, the time is excluded under 18 U.S.C. § 3161(h)(7)(A),

as it is abundantly clear that the “ends of justice served” by

this continuance outweigh the public and the affected defendants’

right      to        a    speedy      trial.             Should       any     speedy     trial

motions/challenges associated with the findings in this District-

wide Order be filed in any case, the presiding Judge is encouraged

to make the necessary case-specific findings and memorialize such

findings        in       the    record      of        such    case.         Cf.    18   U.S.C.

§ 3161(h)(7)(A).               As dictated by ever-changing circumstances and

the anticipated increasing threat of community spread of COVID-

19, the Court may issue further staged responses, to include an

extension of the instant Order, when appropriate.

        It is so ORDERED.



                                                                 /s/
                                                            Mark S. Davis
                                                 CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia
          11
December ____, 2020


2 See 18 U.S.C. § 3172(2) (defining “offense” to exclude Class B and C
misdemeanors and “infraction[s]”); United States v. Nickerson, 731 F.3d
1009, 1014 (9th Cir. 2013) (rejecting the defendant’s contention that 18
U.S.C. § 3161(d)(2) applies to a Class B misdemeanor).

                                                  6
